In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0372V
                                        UNPUBLISHED


    DONNIE PUCKETT,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: July 15, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for Petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On October 7, 2020, Donnie Puckett filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that, on September 29, 2019, she received an influenza
(“flu”) vaccine in her right shoulder, and that she thereafter suffered a shoulder injury
related to vaccine administration (“SIRVA”). Petition at 5. Petitioner further alleges that
she suffered her injury for more than six months. Petition at 4. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On July 15, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent states that “petitioner had no history of pain, inflammation, or

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
dysfunction in her right shoulder; her pain and reduced range of motion occurred within
forty-eight hours of receipt of an intramuscular vaccination; her symptoms were limited to
the shoulder in which the vaccine was administered; and no other condition or abnormality
was identified to explain her initial symptoms.” Id. at 9. Respondent further agrees that
Petitioner has met the statutory requirements by suffering her right SIRVA for more than
six months and has satisfied all legal prerequisites for compensation under the Vaccine
Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2